White, J.
The first question in this case is whether the defendant in error (the plaintiff below) is an institution of purely public charity within the meaning of section 2, article 12, of the constitution ; and of section 3 of the tax law, which provides for the exemption of the property therein described from taxation.
The principles laid down in Gerke v. Purcell (25 Ohio St. 229), require this question to be answered in the affirmative ; and_ we still adhere to the doctrine of that case.
It seems to be supposed by the counsel of the plaintiff in error; that as the defendant in error is a corporate body it can hot claim the benefit of the exemption, especially as it is not a public corporation.
But the right to the exemption depends upon the public *206nature of the charity, and not upon whether the corporation or institution which administers it is a public or a private organization.
If the charity which the institution is created to administer and which it does administer is purely public, it comes within the exemption, although it may have a private foundation and he governed by private authority.
In one sense such an institution is public. It is public .as respects the uses it subserves and the benefits it confers; but it is private as respects its organization and management.
True, by the term institution is to be understood an organization which is permanent in its nature, as contradistinguished from an undertaking which is transient and temporary; and while the evidence on this point is somewhat meager, yet it is not such as to warrant us in disturbing the finding of the court on this question of fact.
It appears that the defendant in error left the property in question on the 1st January, 1874, but it does not appear that its organization was not permanent and designed in •good faith to carry out the charitable objects for which it was incorporated.
2. The next question is whether the property described in the petition comes within the exemption defined by the .statute.
The clause of the statute under which the exemption in the present case is claimed is as follows:
“ All buildings belonging to institutions of purely public charity, together with the land actually occupied by such institutions, not leased or otherwise used with a view to profit, and all moneys and credits appropriated solely to sustaining and belonging exclusively to such institutions.” S. & S. stat. 761.
It seems clear to us that the word “ institutions ” in this •clause is used to designate the corporation or other organized body instituted, to administer the charity, and, that the ■real estate described as belonging to such institutions has .reference to property owned by the institutions; and that *207-to entitle them to hold the property exempt from taxation, -they must not only own it, but it must be so used as to fulfill the requirements of the statute.
That such is the meaning of the word “ institutions ” is •manifest from the last part of the sentence, which exempts moneys and credits. Moneys and credits, to be exempt, must be appropriated solely to sustain and must belong •“ exclusively to such institutions.”
The word “ belonging ” is used in the same sense throughout the clause, and, as there used, means ownership.
We do not say that the legal title must be vested in the institution. If the legal title were held in trust for the sole use and benefit of the institution, the property, in such case, would be regarded as belonging to the institution. Gerke v. Purcell, supra.
Iu this case, two of the parcels were owned by the institution, and, as we understand the record, were actually •occupied and used by it in connection with the parcel held by the lease on which the buildings used by the institution were -situated.
Under the statute, real estate is to be listed for taxation by the owner. This duty, as respects the leased premises in question, rested upon the lessors. The taxes were a charge against them and not against their lessee, and, as respects the public, it was their duty to see that the taxes were paid, without reference to their agreement with the lessee.
The operation of the statute for the levying of taxes and •enforcing their collection is'not affected by the agreement of parties for their payment, and the liability of the lessors in the present instance to pay the taxes on the leased premises is the same in respect to the public as it would have been if the lessee had not stipulated to pay them.
We, therefore, think the court erred in holding that the property last named was not taxable while occupied by the defendant in error. In the ruling of the court in exempting the other two parcels while so occupied, we find uo .•error.
*208In regard to the alleged error in overruling the question asking for the rules of the institution, it is only necessary to say that the rules referred to seem to be rules for the government of the inmates of the institution; and if so, they could not affect the character of the institution as fixed by its charter. On the question as to whether the organization was one in good faith for the purpose of administering a purely public charity, or only colorably so to subserveother purposes, these rules might be material. In the present instance this is not shown to have been the purpose of the inquiry, and it has been too often ruled by the court to need the citation of authority, that to make an objection to the exclusion of evidence available, on error’, its materiality must affirmatively appear from the record.
Judgment reversed and petition dismissed as to the leasehold property, and affirmed as to the remainder.